Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 28, 2022 has been entered.




Response to Arguments

Applicant's arguments with respect to claims 1-12 have been considered but are moot in view of the new grounds of rejection.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Mullins et al. (US 20180005440 A1) in view of Rimon (US 20140364228 A1) in further view of Kawaguchi (US 20120200679 A1) and Nakashima (US 20180286122 A1)

 	As to Claims 1, 11 and 12:
Mullins et al. discloses an entertainment apparatus that displays a screen image (Mullins, see Abstract, where Mullins discloses that an application programming interface (API) server accesses first data of a non-augmented reality (AR) application. The first data including first content data, first control data, first user interface data, and a first data format. The API server maps the first data from the non-AR application to second data compatible with an AR application in a display device) including a plurality of selection targets of a user deployed from which programs to be executed (Mullins, see 110 and 112 in figure 1) or content to be reproduced in response to selection of the user are identifiable (Mullins, see paragraph [0018], where Mullins discloses that the second data includes AR content data, AR control data, AR user interface data, and an AR data format. The second data is generated using an API module of the API server. The API server provides the second data to the AR application in the display device. The display device is configured to display the AR content data, to operate on the content data based on the AR control data, and to generate an AR user interface for the display device with the AR user interface data), the entertainment apparatus comprising: a compatibility situation data acquisition unit configured to acquire compatibility situation data indicative of a compatibility situation with virtual reality display of the programs (Mullins, see paragraph [0018], where Mullins discloses that the first data including first content data, first control data, first user interface data, and a first data format. The API server maps the first data from the non-AR application to second data compatible with an AR application in a display device. The second data includes AR content data, AR control data, AR user interface data, and an AR data format. The second data is generated using an API module of the API server. The API server provides the second data to the AR application in the display device. The display device is configured to display the AR content data, to operate on the content data based on the AR control data, and to generate an AR user interface for the display device with the AR user interface data) or the content upon selection by the user (Mullins, see paragraph [0020], where Mullins discloses that the 3D virtual object may be selected based on the recognized visual reference or captured image of the physical object), the compatibility situation data being different (Mullins, see paragraph [0002], where Mullins discloses that a user of a text editor application on a desktop computer would have to save the content, use a specific application to convert the content to a format compatible with the AR system); a screen image generation unit configured to generate, on the basis of the compatibility situation data, the screen image including information indicative of a compatibility situation with virtual reality display of the program to be executed (Mullins, see paragraph [0067], where Mullins discloses mapping the first data of the non-AR application to second data compatible with an AR application in a display device, the second data including AR content data, AR control data, AR user interface data, and an AR data format), or the content to be reproduced in response to selection from the selection targets (Mullins, see paragraph [0068], where Mullins discloses providing the second data to the AR application in the display device, the display device being configured to display the AR content data, to operate on the content data based on the AR control data, and to generate an AR user interface for the display device with the AR user interface data); and a display controlling unit configured to cause the screen image to be displayed (Mullins, see 712 and 710 in figure 7). 
Mullins differs from the claimed subject matter in that Mullins does not explicitly disclose the compatibility situation data being different from the selectable images and a usage situation data acquisition unit configured to acquire usage situation data indicative of a usage situation of a head-mounted display on which an image generated by the program or an image of the content is to be displayed, where the usage situation data is indicative of a communication history between the entertainment apparatus and the head-mounted display. However in an analogous art, Rimon discloses the compatibility situation (Rimon, 2D version in 620 and 626 in figure 6) data being different from the selection targets (Rimon, see click here to view in 3D in 620 of figure 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mullins with Rimon. One would be motivated to modify Mullins by disclosing compatibility situation data being different from the selection targets as taught by Rimon thereby providing an optimal viewing experience for the viewer (Rimon, see paragraph [0010]).
Mullins in view of Rimon does not explicitly disclose selectable images. However in an analogous art, Kawaguchi discloses selectable images (Kawaguchi, see D100 in figure 27) and specifically an entertainment apparatus (Kawaguchi, see figure 21)  that displays a screen image including a plurality of selectable images of programs to be executed (Kawaguchi, see D100 in figure 27)  or content to be reproduced in response to selection thereof (Kawaguchi, see content A and content C in figure 27), the entertainment apparatus comprising: a compatibility data acquisition unit configured to acquire compatibility data indicative of a compatibility of the programs or content with virtual reality display of the programs or the content upon selection (Kawaguchi, see C104 in figure 23 and paragraphs [0310] through [0315], where Kawaguchi discloses that upon receiving a selection instruction from the instruction receiver 1203 indicating a selection of one program from the displayed list, the playback controller 1202 obtains the meta data corresponding to the name of the selected program indicated by the received selection instruction for output to the flag processor 1205. Upon receiving the meta data for the content to be played back from the playback controller 1202, the flag processor 1205 initializes the graphics buffer 1207. Also, the flag processor 1205 determines whether the content to be played back is in 2D or in 3D according to the content of the meta data so received, and, in the latter case, makes a further determination as to whether or not a type-I guide notification is being made thereby. Specifically, the flag processor 1205 first determines whether or not the value of the 3D program ID flag in the received meta data has been set.  If so, i.e., if the content to be played back is in 3D, then the flag processor 1205 determines whether or not a type-2 guide notification is to be generated according to the value of the 3D program ID flag. Specifically, when the value of the 3D program ID flag is set to Ox20, the flag processor 1205 determines that the content is in 3D and that no type-I guide notification is being output, and thus that a type-2 guide notification is to be generated. Then, the flag processor 1205 sends first instruction information to the guide information generator 1206 indicating that the type-2 guide notification is to be generated. Alternatively, when the value of the 3D program ID flag is set to Ox21, the flag processor 1205 determines that the content is in 3D, and that a type- I guide notification is being output, and thus that no type-2 guide notification is to be generated), the compatibility data being different from the selectable images; a screen image generation unit configured to generate, on the basis of the compatibility data, the screen image including information indicative of  compatibility of the program or content with virtual reality display of the program (Kawaguchi, see figure 27)  or content in response to selection from the selectable images (Kawaguchi, see D11 in figures 8A); and a display controlling unit configured to cause the screen image to be displayed (Kawaguchi, see D11 in figures 8A and D21 in 8B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mullins and Rimon with Kawaguchi. One would be motivated to modify Mullins and Rimon by disclosing selectable images as taught by Kawaguchi thereby the user can be informed of whether the program currently being viewed is stereoscopic or monoscopic. (Kawaguchi, see paragraph [0005]). Mullins in view of Rimon in further view of Kawaguchi do not explicitly disclose a usage situation data acquisition unit configured to acquire usage situation data indicative of a usage situation of a head-mounted display on which an image generated by the program or an image of the content is to be displayed, where the usage situation data is indicative of a communication history between the entertainment apparatus and the head-mounted display. However in an analogous art, Nakashima discloses a usage situation data acquisition unit configured to acquire usage situation data indicative of a usage situation of a head-mounted display on which an image generated by the program or an image of the content is to be displayed, where the usage situation data is indicative of a communication history between the entertainment apparatus and the head-mounted display (Nakashima, see paragraph [0196], where Nakashima discloses that the server 600 collects a viewing history at the time when the user views content using a high-specification HMD set 110 capable of acquiring mainly face tracking data, eye tracking data, hand tracking data, and the like. The viewing history may be, for example, the above-mentioned player information (including face tracking data, eye tracking data, and hand tracking data) periodically transmitted to the server 600. The server 600 accumulates the player information periodically transmitted to the server 600, and based on the accumulated player information, analyzes what type of emotions were expressed when and in response to what ( e.g., which image was displayed on the mesh) during the viewing of the content (playback time). In this case, the trigger causing the response is identified based on the line-of-sight direction of the user or the direction in which a finger is pointing. The line-of-sight direction is identified based on the eye tracking data, and the direction in which a finger is pointing is identified based on the hand tracking data. The type of emotion that is expressed is identified based on the face tracking data, for example. The server 600 also acquires or identifies the attribute information on the users whose viewing history is to be collected in the same manner as for the attribute information on the user 5B. Then, the server 600 executes the abovementioned analysis processing on the player information on the plurality of users for each pair of content and a user attribute, and executes known machine learning or statistical processing on the analysis results, the server teaches or suggest the entertainment apparatus).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Mullins, Rimon and Kawaguchi with Nakashima. One would be motivated to modify Mullins, Rimon and Kawaguchi by disclosing a usage situation data acquisition unit configured to acquire usage situation data indicative of a usage situation of a head-mounted display on which an image generated by the program or an image of the content is to be displayed, where the usage situation data is indicative of a communication history between the entertainment apparatus and the head-mounted display as taught by Nakashima thereby providing improved presence detection of a body in motion interacting in a shared virtual space. (Nakashima, see paragraph [0003]).

As to Claim 2:
Mullins in view of Rimon in further view of Kawaguchi and Nakashima discloses the entertainment apparatus according to claim 1, wherein the compatibility situation data acquisition unit acquires the compatibility situation data indicative of whether or not virtual reality display is essentially required, and the screen image generate unit generates the screen image that includes information indicative of whether or not virtual reality display of the program to be executed or the content to be reproduced in response to selection from the selection target is essentially required  (Mullins, see 712 and 710 in figure 7). 

As to Claim 3:
Mullins in view of Rimon in further view of Kawaguchi and Nakashima discloses wherein the screen image generation unit generates one of the screen that includes information indicative of a compatibility situation with the virtual reality display and the screen image that does not include the information in response to the usage situation data (Mullins, see 712 and 710 in figure 7). 

As to Claim 7:
Mullins in view of Rimon in further view of Kawaguchi and Nakashima discloses the entertainment apparatus according to claim 1, wherein the screen image generation unit generates one of the screen image that includes information indicative of a compatibility situation with the virtual reality display and the screen image that does not include the information in response to a result of confirmation of whether or not communication with a head-mounted display on which an image generated by the program or an image of the content is to be displayed is possible (Mullins, see paragraph [0044], where Mullins discloses that an AR API receives data from non-AR specific devices (e.g., devices without an AR application). At block 1004, the AR API translates, converts, and maps the received data to AR-compatible data that is compatible with an AR application).

As to Claim 10:
Mullins in view of Rimon in further view of Kawaguchi and Nakashima discloses the entertainment apparatus according to claim 1, wherein the display controlling unit causes a display, which is different from a head-mounted display on which an image generated by the program or an image of the content is to be displayed, to display the screen image (Mullins, see 712 and 710 in figure 7). 

Allowable Subject Matter
Claims 4, 5, 6, 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Miller (US 20140306866 A1).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON ROSARIO whose telephone number is (571)270-1866. The examiner can normally be reached on Monday through Friday, 7:30am- 5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571)272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NELSON M ROSARIO/Primary Examiner, Art Unit 2624